Citation Nr: 1232096	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  12-00 591	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for left knee, degenerative arthritis.

2.  Entitlement to an initial rating higher than 10 percent for right knee, degenerative arthritis.

3.  Entitlement to an initial compensable rating higher for left knee, limitation of flexion.

4.  Entitlement to an initial compensable rating higher for right knee, limitation of flexion.

5.  Entitlement to an initial rating higher than 20 percent for left knee, moderate subluxation.

6.  Entitlement to an initial rating higher than 20 percent for right knee, moderate subluxation.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney-at-law


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to January 1967.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted the Veteran's claim for service connection for left and right knee degenerative arthritis and assigned separate, initial 10 percent ratings for each knee, effective from April 27, 2010.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

Subsequently, in a June 2012 rating decision, the RO separately established service connection for left and right knee, limitation of flexion, and assigned separate, initial 0 percent ratings for each knee, effective from May 18, 2012 (the date of a VA compensation examination).  In that rating decision, the RO also separately established service connection for left and right knee, moderate subluxation, and assigned separate, initial 20 percent ratings for each knee, effective from May 18, 2012.  A June 2012 supplemental statement of the case (SSOC) continued to deny his claims for higher initial ratings beyond 10 percent, respectively, for left and right knee degenerative arthritis.

The Veteran initially requested a videoconference hearing, but subsequently withdrew this request in writing in August 2012.  38 C.F.R. §§ 20.700(e), 20.704(e) (2011).


FINDING OF FACT

On August 8, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through the authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through the authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through the authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Here, following receipt of a Statement of the Case in November 2011, a substantive appeal was filed in December 2011 appealing the issues of higher initial ratings for left and right knee disabilities, namely degenerative arthritis.  As mentioned, the June 2012 rating decision and SSOC have together addressed all the issues listed on the brieface.  The matters of increased ratings for left and right knee disabilities were subsequently certified for appeal and forwarded to the Board on August 3, 2012.  

In a statement submitted on August 8, 2012, the Veteran's authorized representative of record submitted a statement on the Appellant's behalf, indicating that he requested a withdrawal of the pending issues on appeal.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


